UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 97-7758



LEBON BRUCE WALKER; PATRICIA ANNETTE WALKER,
a/k/a Patricia Annette Lee,

                                          Plaintiffs - Appellants,

          versus


STATE OF MARYLAND, USE OF INVOLUNTARY WAIVERS
TO DEPRIVE THE PLAINTIFFS OF THEIR RIGHT TO
DUE PROCESS; THE CONSTITUTIONALITY OF DEFEN-
DANTS’ [IMPLIED WAIVER] AND THE LAW OF THE
CASE GOVERNING WALKER V. STATE, 238 MD. 253
(1995); THE CONSTITUTIONALITY OF AND OR
VALIDITY OF PLAINTIFFS’ [IMPLIED WAIVER] OF
THE RIGHT TO BE PRESENT AT THEIR 1993 CRIMINAL
TRIAL, ADOPTED BY THE TRIAL AND APPELLATE
COURTS, ABSENT OF THE ESSENTIAL ELEMENT,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Deborah K. Chasanow, District Judge. (CA-
97-3478-DKC)


Submitted:   July 2, 1998                  Decided:   July 20, 1998


Before NIEMEYER and HAMILTON, Circuit Judges, and HALL, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
LeBon Bruce Walker, Patricia Annette Walker, Appellants Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellants appeal from the district court’s order denying

relief on their complaint seeking a declaration that Maryland state

courts violated their constitutional rights by concluding that Ap-

pellants had impliedly waived arraignment. To the extent that this

was properly construed as a mandamus petition, our review of the

record and the district court’s opinion discloses that this appeal

is without merit. Accordingly, we affirm on the reasoning of the

district court. Walker v. Maryland, No. CA-97-3478-DKC (D. Md. Nov.

13, 1997). To the extent that Appellants seek declaratory relief,

the action is properly construed as a habeas corpus action, and Ap

pellants must first exhaust state court remedies. See Preiser v.

Rodriguez, 411 U.S. 475, 489 (1973); Hamlin v. Warren, 664 F.2d 29

(4th Cir. 1981). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument wold not aid the decisional process.



                                                          AFFIRMED

                                2